NO. 07-08-0470-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 MARCH 13, 2009
                         ______________________________

                           BRITTEN CHEYNE, APPELLANT

                                           V.

                         TONYA MCWILLIAMS, APPELLEE
                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

           NO. 93,790-1; HONORABLE W. F. “CORKY” ROBERTS, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      Pending before the Court is a motion of appellant Britten Cheyne, indicating

appellant desires to dismiss the appeal pursuant to Rule 42.1 of the Texas Rules of

Appellate Procedure. No decision of this Court having been delivered to date in the appeal

and finding the motion complies with the requirements of Rule 42.1(a), we grant the

motion. The appeal is dismissed.
      Having disposed of this appeal at the appellant’s request, we will not entertain a

motion for rehearing and our mandate shall issue forthwith.




                                  James T. Campbell
                                       Justice




                                           2